[wecenergygroupexhibit101001.jpg]
Exhibit 10.1 [WEC Energy Group Letterhead] January 17, 2019 Mr. Gale Klappa
[ADDRESS] [ADDRESS] Dear Gale: This letter will confirm compensation and
benefits to be provided to you for services as Executive Chair of WEC Energy
Group. 2019 Compensation Your annual base salary will be $1,000,000. In addition
to your salary, you will be eligible for annual incentive compensation with a
target value of 100 percent of base pay. Both your annual salary and incentive
opportunity will be prorated to reflect the date you assume the role of
Executive Chair. You also will participate in the long-term incentive plan. The
award, which was granted in January, had a target value of 100 percent of base
pay and was comprised of 80 percent restricted stock vesting one year from the
date of grant and 20 percent stock options vesting in accordance with the
standard terms and conditions. Additional Benefits You will be eligible to
participate in all other benefits available to other senior executives of the
company. All benefits described above which are further defined in plan
documents are subject to all of the terms in those documents which supersede any
other description. Management reserves the right in its discretion to change or
terminate all current benefit plans or practices and other policies and
procedures. Finally, your employment would be considered at-will. Gale, I
appreciate your continued willingness to support the company. Your proven
strategic insights and knowledge of the industry will help ensure continued
success for WEC Energy Group. Sincerely, /s/ John F. Bergstrom John F. Bergstrom
Chair, WEC Energy Group Compensation Committee __________________ I have
reviewed and accept this offer of employment. Signature: /s/ Gale E, Klappa
Date: 01/17/2019



--------------------------------------------------------------------------------



 